DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species III (Figs. 6-7) in the reply filed on 4/7/22 is acknowledged.  The traversal is on the ground(s) that there would not be a burden to search and examine all of the species and the examiner has not provided adequate reasons for restriction.  This is not found persuasive because the examiner has clearly stated in the species restriction the mutually exclusive features/details between the various species and that the different species would at least require different search queries. Additionally, Applicant has not stated that the mutually exclusive features are obvious variants. Furthermore, the MPEP clearly states that species can be preferably described by their figures (see MPEP 809.02a).
Accordingly, the requirement is still deemed proper and is therefore made FINAL.
However, the restriction requirement is deemed moot since all of the present claims read on the elected species. The restriction requirement is accordingly withdrawn but withdrawal would be reconsidered if future amendments presented claims to the non-elected species.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 12, two circuit boards are described but it is not clear how the two circuit boards relate to the Claim 11 “multiple circuit boards”. It appears that Claim 12 would be more clear if the phrase “wherein the directional coupler and the main conductor line are arranged on two circuit boards forming a two-layer structure, and the two circuit boards having a distance and an angle to each other” instead read as --wherein the directional coupler and the main conductor line are arranged on the multiple circuit boards forming a two-layer structure, and the multiple circuit boards having a distance and an angle to each other-- to keep the terminology consistent. Claim 13 inherits the defects of Claim 12 by virtue of its dependency.
In Claim 14, the phrase “the measured signals of the directional coupler” lacks antecedent basis and is not clear as to what it is referring. Also, the phrase “the measuring of the RF voltage and/or the RF power” lacks antecedent basis as to measuring RF power and is thus unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, and 15 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Witas et al. (US 8,044,749 cited by applicant).
Witas (e.g. Fig. 8) teaches a directional coupler including: a main conductor (e.g. 12) that changes directions in a spiraling manner; the device can be considered high power since high is a broad term and Witas provides power teachings such as 800W (e.g. see Col. 7) which can be considered high power based on one’s perspective; a second conductor line (14) (i.e. a coupling line element) coupling with the main conductor (12); the main conductor has straight sections (i.e. the sections of conductor in the width direction of the substrate) and curved third sections that join the straight sections forming a U-shape between the long sections and the curved joining sections (Claims 2-3); the straight sections of (12) are parallel with the straight sections of (14) and the conductors are continuous as one piece (Claims 1, 7); the substrate can be considered a circuit board since it contains the coupler circuitry and is dielectric, and the term printed is a product by process limitation not given weight in an apparatus claim except that the Witas device is capable of having the conductors be formed by printing (Claim 4); and the specific method of using the apparatus of Claim 1 recited in claim 15 is not given patentable weight since only the final product structural details of the coupler apparatus are given patentable weight in an apparatus claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Witas et al. (US 8,044,749 cited by applicant) in view of Mann et al. (US 2010/0026415 cited by applicant).
Witas teaches a directional coupler as described above. However, Witas does not appear to explicitly teach arranging a V/I sensor unit adjacent to one of the straight sections.
Mann (e.g. see Fig. 1a) teaches measuring current and voltage with a measuring device (e.g. 207 and see [0006]) adjacent to a straight main conductor portion.
It would have been considered obvious to one of ordinary skill in the art to have modified the coupler of Witas to have included a V/I sensor unit adjacent to one of the straight sections such as generally taught by Mann because it would have provided the advantageous benefit of monitoring delivered power to the load such as taught by Mann (e.g. [0006]) thereby suggesting the obviousness of the modification.

Allowable Subject Matter
Claims 5-6 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stephen E. Jones/             Primary Examiner, Art Unit 2843